DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/23/2021 that has been entered, wherein claims 1-32 are pending.

Double Patenting
The double patenting rejection over US Patents No. 10411045 and 10600819 is withdrawn in light of the terminal disclaimer filled 12/23/2021.

Allowable Subject Matter
Claims 1-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “each of the plurality of first pad terminals includes: at least three first connection pad terminals arranged in a first row disposed at a first angle larger than 0 and smaller than 90 relative to the first direction, the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls; a plurality of second connection pad terminals  spaced apart from the 

Claims 2-8, 21-32 depend on claim 1 and are allowed. 

Please see OA dated 7/6/2021 for reasons for allowance of claims 9-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al. (US 2018/0020550 A1) Discloses a display device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA M DYKES/                               Examiner, Art Unit 2892   
                                                                                                                                                                                                 /NDUKA E OJEH/Primary Examiner, Art Unit 2892